—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Office of Court Administration, dated June 2, 1992, which adopted the recommendation of a Hearing Officer, made after a hearing, finding the petitioner guilty of certain disciplinary charges, and thereupon dismissed him from his position as a Senior Court Officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination that the petitioner was not at his assigned post on more than one occasion, that he carried an unregistered automatic weapon, and that he was insubordinate is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The penalty imposed, dismissal, is not so disproportionate to these offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222).
We have examined petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.